Citation Nr: 0737707	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-25 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO decision that denied the 
benefits sought on appeal.  The veteran had a hearing before 
the RO in June 2003 and the transcript is of record.

The case was brought before the Board in June 2004, at which 
time the claim for service connection for PTSD was reopened 
and remanded to allow the Agency of Original Jurisdiction 
(AOJ) to further assist the veteran in the development of his 
claims, to include affording him a VA examination if 
warranted by the new evidence obtained.  The requested 
development having been partially completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded.  The Board is obligated 
by law to ensure that the RO complies with its directives; 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268 (1998). 

When the Board last remanded the claim in June 2004, it was 
for the purpose of having the RO adjudicate the claim on the 
merits after obtaining all identified treatment records and 
affording the veteran with a VA examination if warranted by 
the evidence.  Notwithstanding the Board's reopening the 
claim, the RO, in a September 2005 Supplemental Statement of 
the Case (SSOC), declined adjudicating the claim on its 
merits finding no submission of new and material evidence.  
Additionally, despite the newly obtained evidence clearly 
warranting a new VA examination, no VA examination was 
afforded.

The veteran had been afforded many VA examinations since 
separation from the military.  Examinations from May 1983, 
October 2002, March 2003 and August 2003 all indicate the 
veteran clearly was involved in heavy combat while in Vietnam 
during his military service.  Even so, the medical records 
consistently conclude the veteran's symptoms do not warrant a 
current diagnosis of PTSD.

In contrast, the veteran sought treatment from the Pittsburgh 
Vet Center in the 1980s where, according to his treating 
psychologist, he was diagnosed with PTSD as early as January 
1984.  The treating psychologist indicated in a March 2003 
letter that the veteran currently has PTSD.  The RO obtained 
the Pittsburgh Vet Center treatment records as required by 
the Board's June 2004 remand.  The newly obtained evidence 
confirmed PTSD treatment in the 1980s as well as a diagnosis 
of PTSD as recent as July 2003, indicated in a progress note 
within the Vet Center treatment records.  In addition to 
failing to adjudicate the claim on it merits, it does not 
appear the RO mentioned these diagnoses in the September 2005 
Supplemental Statement of the Case (SSOC) despite their clear 
relevance to the veteran's claim. 

It is indicative from the medical records as a whole that the 
veteran sought treatment for PTSD on and off in the 1980s and 
again in 2003.  In general, the veteran has refused regular 
treatment or therapy sessions. 

It is also clear from the various VA examination reports that 
although the veteran's Vet Center therapy sessions were 
noted, the treatment records, which include various PTSD 
scores throughout that timeframe, were not of record when the 
examinations were conducted.

To date, no examiner has reconciled the conflicting diagnoses 
and medical opinions found in the claims folder.  
Accordingly, the veteran should have been afforded a new VA 
examination as directed by the prior remand instructions.  
The veteran should be afforded a VA examination by a 
psychiatrist so that the medical evidence may be reconciled 
and to answer once and for all if the veteran currently has 
PTSD related to his in-service combat exposure.  A new VA 
examination is indicated.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The RO should also take this opportunity to obtain any and 
all recent VA outpatient treatment records from June 2004 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Pittsburgh, Pennsylvania 
from June 2004 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the veteran for a new VA 
psychiatric examination for the claimed 
condition of post-traumatic stress disorder 
(PTSD) to ascertain whether the veteran 
currently has PTSD related to his in-
service combat exposure.  The opinion 
should specifically reconcile the 
conflicting diagnoses in the claims folder, 
to include the past VA examinations and the 
Pittsburgh Vet Center treatment records, 
specifically the diagnosis rendered by the 
private psychologist in March and July 
2003.
 
The examiner must be provided the claims 
file and should indicate that a complete 
review has been made.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., were 
the verified in-service stressors 
sufficient to produce PTSD), and, if so, is 
there a link between the current symptoms 
and the in-service combat exposure versus 
stressors unrelated to his military 
service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

3. After completion of the above and any 
additional development deemed necessary, 
the RO should again review the record on 
its merits.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

